DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement (see paragraph [0067] of the published application).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the elements in the figures do not have word labels on them. While word labels are not explicitly required, they greatly aid when .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  the first clause should read “detection of an initial element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al, U.S. Publication No. 2005/0207622 in view of Ju et al, U.S. Publication No. 2017/0300744.

Regarding claim 1, Haupt teaches a method of tracking a reference element on successive images of an environment (see Haupt paragraph [0022]), the reference element being associated with a list of reference visual signatures comprising at least one reference visual signature (see Figure 3, databases 360 and paragraph [0033]), the visual signature of an element being a vector describing the appearance of the element (see paragraph [0059]), the method being implemented by an electronic tracking device (see Figure 3) and comprising at each instant the steps of: 

(see Figure 4, step 405 and paragraph [0073]), 

- determination of a first visual signature for at least one detection of each first element (see Figure 4, step 410 and paragraph [0076]), 

- calculation, for each first element, of at least one confidence score between the first visual signature(s) and the reference visual signature(s) (see Figure 4, step 425 and paragraph [0077]),

 - comparison, for each first element, of a confidence score, as a function of the confidence scores or confidence scores calculated for the first element, with a first threshold (see Figure 4, step 455 and paragraph [0107] referring to a “best match minimum confidence level”) and a second threshold, the first threshold being greater than or equal to the second threshold (see Figure 5, which is an embodidiement of Figure 4, step 460, step 510 and paragraph [0112] referring to a “minimum close match confidence threshold”), 

- for each first element, identification of the first element as the reference element, when the confidence score compared is greater than or equal to the first threshold (see paragraph [0107]), the first element being unidentified when the less than the second threshold (see Figure 5, step 560 and paragraph [0112]), and 

- where applicable, when the first element has not been identified during the identification step (see Figure 5, “yes” branch from step 510) and the first element is the same element as the reference element with a different appearance from the reference element (see paragraphs [0025] and [0121]), adding the first visual signature to the list of reference visual signatures after receipt of a user's add command (see Figure 5, steps 525-540 and paragraphs [0117]-[0118]).

Haupt does not expressively teach 

the confidence scores are a distance between the first visual signature and the reference visual signatures;

	the first threshold is less than or equal to the second threshold;  and

identification of the first element as the reference element, when the distance compared is less than or equal to the first threshold, the first element being unidentified when the distance compared is strictly greater than the second threshold.

(see Ju paragraph [0011]), the reference element being associated with a list of reference visual signatures comprising at least one reference visual signature, the visual signature of an element being a vector describing the appearance of the element (see Figure 1, step 120), the method being implemented by an electronic tracking device (see claim 8) and comprising at each instant the steps of: 

- reception of at least one image of the environment, - determination of a first visual signature for at least one detection of each first element (see Figure 1, step 110), 

- calculation, for each first element, of at least one confidence score between the first visual signature(s) and the reference visual signature(s), - comparison, for each first element, of a confidence score, as a function of the confidence scores or confidence scores calculated for the first element, with a first threshold (see paragraph [0011]) as taught in Haupt wherein

the confidence scores are a distance between the first visual signature and the reference visual signatures; and identification of the first element as the reference element, when the distance compared is less than or equal to the first threshold (see paragraph [0011]). 


Haupt in view of Ju teaches 

the first threshold is less than or equal to the second threshold;  and
the first element being unidentified when the distance compared is strictly greater than the second threshold (this follows by using distances as opposed to confidence values per Ju paragraph [0011]). 

Regarding claim 3, Haupt in view of Ju teaches all the limitations of claim 1, and further teaches wherein the first threshold is different from the second threshold (see Haupt paragraph [0113]).

Regarding claim 4, Haupt in view of Ju teaches all the limitations of claim 3, and further teaches wherein when the distance compared is strictly greater than the first threshold (see Haupt Figure 4, “no” branch of step 455 and paragraph [0107] which indicates that this is when the confidence score is lower than the first confidence threshold, but as combined with Ju would be greater than the first distance threshold) and less than or equal to the second threshold (see Haupt Figure 5, “yes” branch of step 510 and paragraph [0112] which indicates that this is when the confidence score is greater than the second confidence threshold, but as combined with Ju would be lower than the first distance threshold), the method comprises a step of sending a request for validation of the identification of the first element (see Haupt Figure 5, steps 520-540)

Regarding claim 5, Haupt in view of Ju teaches all the limitations of claim 4, and further teaches wherein the method comprises a step of adding the first visual signature to the list of reference visual signatures after receiving a validation from the user in response to the validation request (see Haupt Figure 5, steps 535-540 and paragraphs [0117]-[0118]). 

Regarding claim 6, Haupt in view of Ju teaches all the limitations of claim 1, and further teaches wherein the images are from a camera network (see Haupt paragraph [0015]).

Regarding claim 7, Haupt in view of Ju teaches all the limitations of claim 6, and further teaches wherein the reception step comprises reception of at least two images of the environment imaging the environment from two different viewpoints, the two images being from two cameras of the camera network positioned at separate locations (see Haupt paragraphs [0006] and [0075]).

claim 9, Haupt in view of Ju teaches an electronic device for tracking a reference element over successive images of an environment (see Haupt Figure 3 and paragraph [0022]), the reference element being associated with a list of reference visual signatures comprising at least one reference visual signature (see Haupt Figure 3, databases 360 and paragraph [0033]), the visual signature of an element being a vector describing the appearance of the element (see Haupt paragraph [0059]), the tracking device comprising : 

- an image reception channel (see Haupt Figure 3, network 302 and paragraph [0031]), 

- a human-machine interface, and - a computer configured to implement a tracking method according to claim 1 (see Haupt Figure 2 and paragraphs [0128]-[0129]).

Regarding claim 10, Haupt in view of Ju teaches all the limitations of claim 1, and further teaches a non-transitory computer-readable medium on which is stored a computer program comprising program instructions, the computer program being loadable onto a data processing unit and adapted to implement a method according to claim 1 when the computer program is implemented on the data processing unit (see Haupt Figure 2, and paragraph [0129]).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al, U.S. Publication No. 2005/0207622 in view of Ju et al, U.S. Publication No. 2017/0300744 and Kant, U.S. Publication No. 2017/0372164.

Regarding claim 2, Haupt in view of Ju teaches all the limitations of claim 1, and further teaches wherein the method further comprises the steps of: 

- detection an initial element on at least one image received previously with respect to the image on which the or each first element was detected, - determination of a visual signature for at least one detection of the initial element (see Haupt paragraph [0025], which implies that the steps performed in Figures 4 and 5 were performed on an initial image of a tracked object).

Haupt in view of Ju does not expressively teach 

- acquisition of a tracking command of the initial element so that the initial element is the reference element and each visual signature of the initial element is a reference visual signature from the list of reference signatures.

However, Kant in a similar invention in the same field of endeavor teaches a method of tracking a reference element on successive images of an environment (see Kant paragraph [0015]), the reference element being associated with a list of reference visual signatures comprising at least one reference visual signature (see paragraph [0036] which indicates information on objects can be stored in a database), the visual signature of an element being a vector describing an appearance of the element (see paragraph [0040]), the method being implemented by an electronic tracking device (see Figure 1) comprising at each instant: 

reception of at least one image of the environment (see Figure 6, step 630), 

where applicable, detection of at least a first element on at least one received image (see Figure 6, step 635), 

determination of a first visual signature for at least one detection of each first element (see Figure 6, step 640 and paragraph [0040]), 

calculation, for each first element, of at least one distance between the first visual signature or signatures and the at least one reference visual signature, 
comparison, for each first element, of a distance, as a function of the distance or distances calculated for the first element, with a first threshold for each first element, identification of the first element as the reference element, when the distance compared is greater than or equal to the first threshold, the first element being unidentified when the distance compared is less than the first threshold (see Figure 6, step 645 and paragraph [0045]); 

(see Figure 6, steps 605-610)

 - determination of a visual signature for at least one detection of the initial element (see Figure 6, step 620) 

as taught in Haupt in view of Ju further comprising 

- acquisition of a tracking command (see paragraph [0061]) of the initial element so that the initial element is the reference element and each visual signature of the initial element is a reference visual signature from the list of reference signatures (see paragraph [0060] which indicates a track can be created in real time, indicating that the process of creating the track would then follow Figure 6).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of acquiring a tracking command to make an initial element the reference element as taught in Kant with the system taught in Haupt in view of Ju, the motivation being to allow users to only track objects of interest in an area.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al, U.S. Publication No. 2005/0207622 in view of Ju et al, U.S. Publication No. 2017/0300744 and Skans et al, U.S. Publication No. 2018/0165546.

Regarding claim 8, Haupt in view of Ju teaches all the limitations of claim 1, but does not expressively teach wherein each visual signature is determined by a model comprising a neural network.

However, Skans in a similar invention in the same field of endeavor teaches a method of tracking an element comprising at least one reference visual signature, the visual signature of an element being a vector describing the appearance of the element (see Skans paragraphs [0001]) as taught in Haupt in view of Ju wherein 

each visual signature is determined by a model comprising a neural network (see paragraph [0010]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic method of generating vectors as taught in Haupt in view of Ju with that of Skans to yield the predictable results of successfully visualizing elements with a vector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637